                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 DR. RON CEASAR                                                     CIVIL ACTION

 VERSUS                                                             NO. 18-10619

 PEDESTAL BANK;                                                     SECTION M (3)
 PRESIDENT/C.E.O PEDESTAL BANK



                                      ORDER & REASONS
       Before the Court is a motion to dismiss for insufficient service of process filed by

defendant Pedestal Bank (“Pedestal”),1 to which plaintiff Dr. Ron Ceasar (“Ceasar”) responds in

opposition,2 and in further support of which Pedestal replies.3 Also before the Court is Ceasar’s

motion to strike statement in Pedestal’s motion to dismiss.4 Having considered the parties’

memoranda and the applicable law, the Court issues this Order & Reasons.

I.     BACKGROUND

       On November 9, 2018, Ceasar filed this suit against Pedestal and its unnamed

“President/C.E.O.” alleging that he was harmed by Pedestal’s applying its overdraft policy in a

discriminatory manner.5 Ceasar attempted to serve process on Pedestal and its president by

mailing a copy of the complaint to Pedestal’s president.6 Pedestal filed the instant motion to

dismiss arguing that both it and its president were not properly served with process.7 Ceasar

argues that Pedestal’s motion is a waste of the Court’s time because Pedestal obviously has

notice of the suit and, therefore, proper service of process is not required.8

       1
         R. Doc. 9.
       2
         R. Doc. 11.
       3
         R. Doc. 16.
       4
         R. Doc. 12.
       5
         R. Doc. 3.
       6
         Id.
       7
         R. Doc. 9.
       8
         R. Doc. 11.
III.   LAW & ANALYSIS

       A.      Insufficient Service of Process

       Rule 12(b)(5) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a complaint for improper service of process. “A Rule 12(b)(5) motion is the proper

vehicle for challenging the mode of delivery or the lack of delivery of the summons and

complaint.” 5B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE                      AND

PROCEDURE § 1353 (3d ed.).

       Rule 4(c) of the Federal Rules of Civil Procedure states that service of process can be

made by “[a]ny person who is at least 18 years old and not a party.” Cesasar, who is a party,

cannot serve the defendants himself. Therefore, service has not been properly effectuated.

       Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, “[i]f a defendant is not

served within 90 days after the complaint is filed, the court ... must dismiss the action without

prejudice against that defendant or order that service be made within a specified time. But if the

plaintiff shows good cause for the failure, the court must extend the time for service for an

appropriate period.” Id. “‘Good cause’ under Rule 4(m) requires ‘at least as much as would be

required to show excusable neglect, as to which simple inadvertence or mistake of counsel or

ignorance of the rules usually does not suffice.’” Gartin v. Par Pharm. Cos., 289 F. App’x 688,

692 (5th Cir. 2008) (quoting Lambert v. United States, 44 F.3d 296, 299 (5th Cir. 1995)).

Further, “courts normally require ‘some showing of good faith on the part of the party seeking an

enlargement and some reasonable basis for noncompliance within the time specified.’” Id.

(quoting Lambert, 44 F.3d at 299).

       Ceasar is proceeding pro se. However, “[a] litigant’s pro se status neither excuses his

failure to effect service nor excuses him for lack of knowledge of the Rules of Civil Procedure.”

Thrasher v. City of Amarillo, 709 F.3d 509, 512 (5th Cir. 2013). A pro se litigant who fails to

comply with procedural rules has the burden of establishing excusable neglect, which is a strict
                                                 2
standard requiring more proof than mere ignorance. Kersh v. Derozier, 851 F.2d 1509, 1512 (5th

Cir. 1988); Bird v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981). Ceasar, who has experience as a

pro se plaintiff, has not attempted to demonstrate excusable neglect.9 Therefore, dismissal

without prejudice is appropriate.

IV.      CONCLUSION

         Accordingly,

         IT IS ORDERED that Pedestal’s motion to dismiss is GRANTED.

         IT IS FURTHER ORDERED that Ceasar’s motion to strike is DISMISSED as moot.10



         New Orleans, Louisiana, this 20th day of May, 2019.




                                                                ________________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




          9
            R. Doc. 12 (Ceasar refers to himself as “the ‘Johnny Cochran of pro se litigants”). Further, a search of the
public records on PACER reveals that Ceasar has had multiple pro se cases in various courts.
          10
             Ceasar moves to strike various statements in Pedestal’s motion to dismiss that he argues are prejudicial.
But it is Ceasar’s motion that may in fact be objectionable as it is largely an unsupported attack on the credibility
and professionalism of defense counsel.
                                                           3
